Name: Commission Regulation (EC) No 673/2003 of 14 April 2003 amending Regulations (EC) No 1143/98, (EC) No 1279/98, (EC) No 1128/1999, (EC) No 1247/1999 and (EC) No 140/2003 as regards certain tariff quotas for beef and veal products from Poland
 Type: Regulation
 Subject Matter: Europe;  international trade;  animal product;  tariff policy;  means of agricultural production;  economic geography
 Date Published: nan

 Avis juridique important|32003R0673Commission Regulation (EC) No 673/2003 of 14 April 2003 amending Regulations (EC) No 1143/98, (EC) No 1279/98, (EC) No 1128/1999, (EC) No 1247/1999 and (EC) No 140/2003 as regards certain tariff quotas for beef and veal products from Poland Official Journal L 097 , 15/04/2003 P. 0018 - 0021Commission Regulation (EC) No 673/2003of 14 April 2003amending Regulations (EC) No 1143/98, (EC) No 1279/98, (EC) No 1128/1999, (EC) No 1247/1999 and (EC) No 140/2003 as regards certain tariff quotas for beef and veal products from PolandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 32(1) thereof,Whereas:(1) The Protocol approved by Council Decision 2003/263/EC of 27 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(3) provides for new concessions as regards the importation of certain beef and veal products under the tariff quotas opened by that Agreement. They apply from 1 April 2003.(2) Commission Regulation (EC) No 1143/98 of 2 June 1998 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter, and amending Regulation (EC) No 1012/98(4), as last amended by Regulation (EC) No 1096/2001(5), Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2851/2000 and (EC) No 1408/2002 and Council Decision 2003/18/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary(6), as last amended by Regulation (EC) No 529/2003(7), Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries(8), as last amended by Regulation (EC) No 529/2003, Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries(9), as last amended by Regulation (EC) No 529/2003, and Commission Regulation (EC) No 140/2003 of 27 January 2003 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in January 2003 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania(10), as amended by Regulation (EC) No 529/2003, should therefore be amended with effect from 1 April 2003.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1In Article 1(1) of Regulation (EC) No 1143/98, the table is replaced by the following table:">TABLE>"Article 2Regulation (EC) No 1279/98 is amended as follows:1. the title is replaced by the following:"Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 1408/2002 and Council Decisions 2003/18/EC and 2003/263/EC for Bulgaria, the Czech Republic, Slovakia, Hungary, Romania and Poland.";2. the first paragraph of Article 1 is replaced by the following:"Import licences must be presented for imports into the Community of the products listed in Annex I hereto under the quotas provided for in Council Regulations (EC) No 2290/2000(11), (EC) No 2433/2000(12), (EC) No 2434/2000(13) and (EC) No 1408/2002(14) and Council Decisions 2003/18/EC(15) and 2003/263/EC(16).";3. in Article 3(1), the second subparagraph is replaced by the following:"Group of products within the meaning of point (c) shall mean:- either products falling within CN codes 0201 or 0202 originating in one of the countries listed in Annex I,- or products falling within CN codes 0206 10 95, 0206 29 91, 0210 20 10, 0210 20 90, 0210 99 51, 0210 99 59 or 0210 99 90 originating in Hungary,- or products falling within CN codes 0206 10 95, 0206 29 91, 0210 20 or 0210 99 51 originating in Romania,- or products falling within CN code 1602 50 10 originating in Poland,- or products falling within CN code 1602 50 originating in Romania.";4. Annex I is replaced by the text in the Annex hereto.Article 3Article 2(2) of Regulation (EC) No 1128/1999 is replaced by the following:"2. For the quantity referred to in paragraph 1, the rate of customs duty shall be:- reduced by 80 % for animals originating in the Czech Republic, Slovakia, Bulgaria, Estonia, Latvia and Lithuania,- reduced by 90 % for animals originating in Hungary and Romania,- abolished for animals originating in Poland."Article 4Article 1(2) of Regulation (EC) No 1247/1999 is replaced by the following:"2. For the quantity referred to in paragraph 1, the rate of customs duty shall be:- reduced by 80 % for animals originating in the Czech Republic, Slovakia, Bulgaria, Estonia, Latvia and Lithuania,- reduced by 90 % for animals originating in Hungary and Romania,- abolished for animals originating in Poland."Article 5In Article 1(2) of Regulation (EC) No 140/2003, point (c) is replaced by the following:"(c) 4800 tonnes for beef and veal falling within CN codes 0201, 0202 and 1602 50 10 originating in Poland."Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) See page 53 of this Official Journal.(4) OJ L 159, 3.6.1998, p. 14.(5) OJ L 150, 6.6.2001, p. 33.(6) OJ L 176, 20.6.1998, p. 12.(7) OJ L 78, 25.3.2003, p. 5.(8) OJ L 135, 29.5.1999, p. 50.(9) OJ L 150, 17.6.1999, p. 18.(10) OJ L 23, 28.1.2003, p. 6.(11) OJ L 262, 17.10.2000, p. 1.(12) OJ L 280, 4.11.2000, p. 1.(13) OJ L 280, 4.11.2000, p. 9.(14) OJ L 205, 2.8.2002, p. 9.(15) OJ L 8, 14.1.2003, p. 18.(16) OJ L 97, 15.4.2003, p. 53.ANNEX"ANNEX IConcessions applicable to imports into the Community of certain products originating in certain countries(MFN = most favoured nation duty)>TABLE>"